DETAILED ACTION
	This Office Action, based on application 15/965,263 filed 27 April 2018, is filed in response to applicant’s amendment and remarks filed 26 November 2021.  Claims 1-30 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, submitted 26 November 2021 in response to the Office Action mailed 26 August 2021, have been fully considered below.
	Claim Objections
	The Office withdraws the previously issued objection in view of applicant’s amendment and remarks.	
	Claim Rejections under 35 U.S.C. § 103
	On Pages 20-22, the applicant traverses the prior art rejection to the claims alleging cited prior art fails to disclose “wherein the first finite state machine lattice is configured to: analyze data received by the state machine engine utilizing the first plurality of programmable hardware elements to detect whether a pattern of interest is present in the data” and “output a first state vector indicative of detection of the pattern of interest in the data” as amended to Claim 1.  On Page 21, 2nd ¶, the applicant alleges “There appears to be no discussion in VOLK of analysis of the command and timing data … let alone analysis of the timing data to detect whether a pattern of interest is present in the data utilizing programmable hardware elements …”; in response, the Office maintains the detection of timing data {‘pattern of interest’} provided with the command {‘data’} in VOLK (Col 6, Lines 12-36) meets the th ¶ - Page 22, 1st ¶, the applicant alleges the Office Action takes “Official Notice” of facts outside of the record.  The Office respectfully notes the rejection of record takes no such action since the rejection of record provides documentary evidence via VOLK to support the conclusion that the limitation of “delay{ing} selection of a third memory cell column in the first storage buffer to delay output of a third portion of the data from the third memory cell column until at least a third array cycle that occurs two array cycles after the second array cycle” (via VOLK’s teaching that NOP commands may be issued and/or programmed delays of a specified number of clock cycles may be issued into a command as discussed at e.g. Col 4, Line 56 through Col 5, Line 47) is rendered obvious given the rationale provided in the instant rejection of record. 
On Pages 22-24, the applicant traverses the prior art rejection to the claims alleging cited prior art fails to disclose “analyze the data utilizing the first plurality of programmable hardware elements to detect whether a pattern of interest is present in the data based at least in part on processing criteria considered by the finite state machine” and “output a state vector indicative of detection of the pattern of interest in the data” as amended to Claim 14.  On Page 23, 2nd ¶, the applicant alleges “instead, independent claim 14 recites a first finite state machine lattice to determine a state vector indicative of a pattern of interest in the data”; in response, the Office maintains the claimed subject matter as amended does not recite any determination of a state vector and instead recites “output a state vector” as now claimed.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, the comments on Page 23, 2nd and 3rd ¶, are rendered moot.  On Page 24, 1st ¶, the applicant alleges the Office Action takes “Official Notice”; in response, the Office maintains no such action is taken for reasons noted in response to similar arguments to Claim 1.
On Pages 24-28, the applicant traverses the prior art rejection to Claims 19 and 28 and claims dependent on Claims 1, 14, 19, or 28 with arguments noted in conjunction with the traversal of the rejection to Claims 1 and 14.  The Office maintains the rejection to Claim 19 for reasons presented in response to applicant’s arguments directed at Claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-14, 16-20, and 22-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VOLK et al (US Patent 6,928,494).

With respect to Claim 1, VOLK discloses a state machine engine, comprising: 
a bus interface configured to couple the state machine engine to a data bus (Fig 2, RAC Interface 20 comprising Logic 31/32 which may implement a state machine per Col 6, Lines 12-36 is coupled to Host Data Paths of Fig 1, Bus 4) ; 
a first finite state machine lattice comprising a first plurality of programmable hardware elements programmed to implement a finite state machine (Fig 2, Logic circuits 31/32 {first plurality of programmable hardware elements} may implement the state diagram of Fig 4 as a state machine), wherein the first finite state machine lattice is configured to: 
analyze data received by the state machine engine utilizing the first plurality of programmable hardware elements to detect whether a pattern of interest is present in the data (Col 6, Lines 12-36 – commands may be fetched by the controller from FIFO output {RDRAM ASIC Controller 20 or RAC comprises Logic Circuits 31/32 per Fig 2; Logic Circuits 31/32 implement a state machine per e.g Col 5, Lines 17-31} and may include an indication {a ‘pattern of interest’ present in the data} of a timing delay, a counter is implemented if a timing delay is indicated); and 
output a first state vector indicative of detection of the pattern of interest in the data (Fig 4; Col 6, Lines 12-36 – a command may be placed on memory bus lines {‘output a first state vector’ - Step 503} in response to timing data counting down to zero {Fig 4, ‘wait for count’ 502 => ‘count done’ => Step 503}; since the counter is implemented in response to detection of a delay indication in data {or ‘pattern of interest’}, the output of the command in response to the counter is ‘indicative of detection of the pattern of interest in data’); and 
a first storage buffer coupled between the bus interface and the first finite state machine lattice (Fig 1, Memory Devices 7 are coupled to Controller 5 {RAC 20} via Bus 9), wherein the first storage buffer comprises a first portion of a memory cell array implemented in a memory device and the first storage buffer is configured to: 
store the data received by the state machine engine in the first portion of the memory cell array (Col 3, Lines 11-14 – data is transferred to memory in response to a column command); and 
seamlessly supply the data to the first finite state machine lattice, wherein, to seamlessly supply the data, the first storage buffer is configured to: 
select a first memory cell column in the first storage buffer to output a first portion of the data during a first array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); 
select a second memory cell column in the first storage buffer to output a second portion of the data during a second array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).28MICS:0344-12011-0611.01
VOLK may not explicitly disclose delay selection of a third memory cell column in the first storage buffer to delay output of a third portion of the data from the third memory cell column until at least a third array cycle that occurs two array cycles after the second array cycle.
However, VOLK states timing delays may be controlled and executed in a variety of ways including issuance of a NOP command and/or programmed delays of a specified number of clock cycles into a command (e.g. Col 4, Line 56 through Col 5, Line 47) which at least suggests that the scheduler (Col 4, Lines 39-55).
	
With respect to Claim 14, VOLK discloses a method for operating a storage buffer implemented in a state machine engine, comprising: 
instructing, using at least one processor, a finite state machine lattice comprising a plurality of programmable hardware elements to program one or more of the plurality of 34MICS:0344-12011-0611.01 programmable hardware elements to implement a finite state machine in the state machine engine (Fig 2, Logic circuits 31/32 {plurality of programmable hardware elements} may implement the state diagram of Fig 4 as a state machine); 
instructing, using the at least one processor, a first storage buffer comprising a first portion of a memory array implemented in a memory device to store data received by the state machine engine (Col 3, Lines 11-14 – data is transferred to memory in response to a column command); and 
instructing, using the at least one processor, the first storage buffer to supply the data received by the state machine engine to the finite state machine lattice to enable the finite state machine lattice to analyze the data utilizing the first plurality of programmable hardware elements to detect whether a pattern of interest is present in the data based at least in part on processing criteria considered by the finite state machine (Col 6, Lines 12-36 – commands may be fetched by the controller from FIFO output {RDRAM ASIC Controller 20 or RAC comprises Logic Circuits 31/32 per Fig 2; Logic Circuits 31/32 implement a state machine per e.g Col 5, Lines 17-31} and may include an indication {a ‘pattern of interest’ present in the data} of a timing delay, a counter is implemented if a timing delay is indicated) and to output a state vector indicative of detection of the pattern of interest in the data (Fig 4; Col 6, Lines 12-36 – a command may be placed on memory bus lines {‘output a first state vector’ - Step 503} in response to timing data counting down to zero {Fig 4, ‘wait for count’ 502 => ‘count done’ => Step 503}; since the counter is implemented in response to detection of a delay indication in data {or ‘pattern of interest’}, the output of the command in response to the counter is ‘indicative of detection of the pattern of interest in data’); since a command may contain more bits that can be placed on the memory bus at one time, the timing data counting to zero enables the complete transfer of the command), wherein supplying the data received by the state machine engine to the finite state machine lattice comprises: 
activating a first memory cell column in the first portion of the memory array included in the first storage buffer to output a first portion of the data from the first memory cell column during a first array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); 
activating a second memory cell column in the first portion of the memory array included in the first storage buffer to output a second portion of the data from the second memory cell column during a second array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).
VOLK may not explicitly disclose abstaining from activation of a third memory cell column in the first portion of the memory array included in the first storage buffer to delay output of a third portion of 
However, VOLK states timing delays may be controlled and executed in a variety of ways including issuance of a NOP command and/or programmed delays of a specified number of clock cycles into a command (e.g. Col 4, Line 56 through Col 5, Line 47) which at least suggests that the scheduler may implement a timing delay of any particular delay length in units of a clock cycle.  As such, with the suggestions asserted by VOLK, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have taken into consideration VOLK’s explicit teachings and suggestions to have been able to modify VOLK’s explicit teachings to issue a particular programmed delay of delay output of two array cycles of a portion of data with a reasonable expectation of success.  A motivation for doing so would have been to maintain various timing relationships between various commands to ensure complete data transfers (Col 4, Lines 39-55).

With respect to Claim 19, VOLK discloses a system comprising a memory module, wherein the memory module comprises: 
data pins configured to communicatively couple the memory module to an external data bus (Fig 1, Memories 7 are coupled to Busses 4 and 9);
an array of memory cells each configured to store data (Fig 1, Memories 7; Col 3, Lines 11-14 – data is transferred to/from memory corresponding to the opened row or block); 
a first storage buffer comprising a first portion of the array; and 
a memory controller (Fig 1, Controller 5) configured to operate the memory cells implemented in the first portion of the array by instructing the array to: 
store input data to be analyzed by a first plurality of programmable hardware elements of the system to detect whether a pattern of interest is present in the input data, wherein the (Col 6, Lines 12-36 – commands may be fetched by the controller from FIFO output {RDRAM ASIC Controller 20 or RAC comprises Logic Circuits 31/32 per Fig 2; Logic Circuits 31/32 implement a state machine per e.g Col 5, Lines 17-31} and may include an indication {a ‘pattern of interest’ present in the data} of a timing delay, a counter is implemented if a timing delay is indicated; Col 3, Lines 11-14 – data is transferred to memory in response to a column command); 
 2011-0611.01activate a first column in the first portion of the array to output a first portion of the input data from the first column in the first portion of the array during a first array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); 
activate a second column in the first portion of the array to output a second portion of the input data from the second column in the first portion of the array during a second array cycle directly after the first array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and 
VOLK may not explicitly disclose delay activation of a third column in the first portion of the array by a predetermined amount of time to delay output of a third portion of the input data from the third column in the first portion of the array until a third array cycle that occurs two array cycles after the second array cycle as the predetermined amount of time to allow the first portion of the input data and the second portion of the input data to be output. 
However, VOLK states timing delays may be controlled and executed in a variety of ways including issuance of a NOP command and/or programmed delays of a specified number of clock cycles into a command (e.g. Col 4, Line 56 through Col 5, Line 47) which at least suggests that the scheduler (Col 4, Lines 39-55).

With respect to Claim 28, VOLK discloses a storage buffer comprising: 
a wordline coupled to a row of memory cells implemented in a memory cell array (Fig 1, Memory Devices 7; Col 2, Lines 55-62 – a row or block of memory is opened in response to a specified row number placed on command lines RQ7-5), wherein the row of memory cells is configured to store data to be output from the storage buffer (Col 3, Lines 11-14 – data is transferred to/from memory corresponding to the opened row or block); 
a first column comprising a first plurality of bit lines each coupled to one of a first plurality of memory cells in the row of memory cells (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); 
a second column comprising a second plurality of bit lines each coupled to one of a second plurality of memory cells in the row of memory cells (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); and 
a third column comprising a third plurality of bit lines each coupled to one of a third plurality of memory cells in the row of memory cells (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); 
wherein, in response to receipt of a read command, the storage buffer is configured to: 
pulse a column select signal during a first array cycle to activate the first column such that each of the first plurality of memory cells outputs one bit of the data to a corresponding one of the first plurality of bit lines (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); 
pulse the column select signal during a second array cycle directly after the first array cycle to activate the second column such that each of the second plurality of memory cells outputs one bit of the data to a corresponding one of the second plurality of bit lines (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and
pulse the column select signal during a third array cycle directly after the first plurality of array cycles to activate the third column such that each of the third plurality of memory cells outputs one bit of the data to a corresponding one of the third plurality of bit lines (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).  
	VOLK may not explicitly disclose abstain from pulsing of the column select signal during a predetermined first plurality of array cycles that occur directly after the second array cycle to allow for the output by the first plurality of memory cells and by the second plurality of memory cells.
However, VOLK states timing delays may be controlled and executed in a variety of ways including issuance of a NOP command and/or programmed delays of a specified number of clock cycles into a command (e.g. Col 4, Line 56 through Col 5, Line 47) which at least suggests that the scheduler may implement a timing delay of any particular delay length in units of a clock cycle.  As such, with the (Col 4, Lines 39-55).

With respect to Claim 3, VOLK discloses the state machine engine of claim 1, comprising a second finite state machine lattice (Fig 2, RAC Interface 20 comprising Logic 31/32 which may implement a state machine per Col 6, Lines 12-36), wherein the second finite state machine lattice comprises a second plurality of programmable hardware elements and the second finite state machine lattice is configured to: analyze the data received by the state machine engine based at least in part on second processing criteria to implement a second finite state machine (Col 6, Lines 12-36 – commands may be fetched from FIFO output by the controller and may include an indication of a timing delay, a counter is implemented if a timing delay is indicated); and output a second state vector indicative of detection of a second pattern of interest in the data (Fig 4; Col 6, Lines 12-36 – a command {‘a pattern of interest in the data’} may be placed on memory bus lines {‘output a state vector’ - Step 503} in response to timing data counting down to zero {‘detection of a pattern of interest in the data’ - Step 504}; since a command may contain more bits that can be placed on the memory bus at one time, the timing data counting to zero enables the complete transfer of the command); wherein the first storage buffer is configured to seamlessly supply the data to the second finite state machine lattice in parallel with the first finite state machine lattice to facilitate analyzing the data based on the first processing criteria and the second processing criteria in parallel (Fig 2, TCLK is coupled to Logic 31/32; Col 3, Lines 52-55).  

Claim 4, VOLK discloses the state machine engine of claim 1, comprising: a second finite state machine lattice, wherein the second finite state machine lattice comprises a second plurality of programmable hardware elements and the second finite state machine lattice is configured to: analyze input data based at least in part on second processing criteria to implement a second finite state machine (Col 6, Lines 12-36 – commands may be fetched from FIFO output by the controller and may include an indication of a timing delay, a counter is implemented if a timing delay is indicated); and output a second state vector indicative of detection of a second pattern of interest in the data (Fig 4; Col 6, Lines 12-36 – a command {‘a pattern of interest in the data’} may be placed on memory bus lines {‘output a state vector’ - Step 503} in response to timing data counting down to zero {‘detection of a pattern of interest in the data’ - Step 504}; since a command may contain more bits that can be placed on the memory bus at one time, the timing data counting to zero enables the complete transfer of the command); and a second storage buffer (Fig 1, Memory Devices 7) coupled between an output of the first finite state machine lattice and an input of the second finite state machine lattice, wherein the second storage buffer comprises a second portion of the memory cell array and the second storage buffer is configured to: store the first state vector received from the first finite state machine lattice in the second portion of the memory cell array (Col 3, Lines 11-14 – data is transferred to memory in response to a column command); and seamlessly supply the first state vector to the second finite state machine lattice, wherein, to seamlessly supply the first state vector to the second finite state machine lattice, the second storage buffer is configured to: select a first memory cell column in the second storage buffer to output a first portion of the first state vector during a fourth array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); select a second memory cell column in the second storage buffer to output a second portion of the first state vector during a fifth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and 2011-0611.01delay selection of a third memory cell column in the second storage buffer to output a third portion of the first state vector until at least a sixth array cycle that occurs two array cycles after the fifth array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 5, VOLK discloses the state machine engine of claim 1, comprising a second storage buffer coupled between an output of the first finite state machine lattice and the bus interface (Fig 1, Memory Devices 7 is coupled to Controller 5 via Bus 9), wherein the second storage buffer comprises a second portion of the memory cell array and the second storage buffer is configured to: store the first state vector received from the first finite state machine lattice in the second portion of the memory cell array (Col 3, Lines 11-14 – data is transferred to memory in response to a column command); and seamlessly supply the first state vector to the bus interface, wherein, to seamlessly supply the first state vector to the bus interface, the second storage buffer is configured to: select a first memory cell column in the second storage buffer to output a first portion of the first state vector during a fourth array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); select a second memory cell column in the second storage buffer to output a second portion of the first state vector during a fifth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and delay selection of a third memory cell column in the second storage buffer to output a third portion of the first state vector until at least a sixth array cycle that occurs two array cycles after the fifth array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

Claim 6, VOLK discloses the state machine engine of claim 1, wherein: the each of the first plurality of programmable hardware elements is programmed to correspond with a state in the first finite state machine; and the first finite state machine lattice comprises a plurality of programmable switching elements, wherein the plurality of programmable switching elements are programmed to correspond with transitions between states in the first finite state machine (Fig 2, Logic 31/32 may implement the state diagram of Fig 4 as a state machine). 

With respect to Claim 7, VOLK discloses the state machine engine of claim 1, wherein, to seamlessly supply the data to the first finite state machine lattice, the first storage buffer is configured to: select the third memory cell column in the first storage buffer to output the third portion of the data during the third array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); select a fourth memory cell column in the first storage buffer to output a fourth portion of the data during a fourth array cycle that occurs directly after the third array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and delay selection of a fifth memory cell column in the first storage buffer to output of a fifth portion of the data until at least a fifth array cycle that occurs two array cycles after the third array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 8, VOLK discloses the state machine engine of claim 1, wherein, to seamlessly supply the data to the first finite state machine lattice, the first storage buffer is configured to: select the third memory cell column in the first storage buffer to output the third portion of the data during the third array cycle that occurs two array cycles after the second array cycle when an input rate (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); and select the third memory cell column in the first storage buffer to output the third portion of the data during a fourth array cycle that occurs four array cycles after the second array cycle 32MICS:0344-1 2011-0611.01 when the input rate of the first storage buffer is four times the output rate of the first storage buffer (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command). 

With respect to Claim 9, VOLK discloses the state machine engine of claim 1, comprising a plurality of registers (Fig 2, Interface Logic Circuits 36-39) coupled between the first storage buffer and data pins implemented on the memory device, wherein the plurality of registers is configured to: receive and store the first portion of the data output from the first memory cell column in the first storage buffer while a column select signal is in a first state during the first array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); output a first half of the first portion of the data from the plurality of registers to the data pins while the column select signal is in a second state during the first array cycle and while the column select signal is in the first state during the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); receive and store the second portion of the data output from the second memory cell column in the first storage buffer while the column select signal is in the first state during the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); output a second half of the first portion of the data from the plurality of registers to the data pins while the column select signal is in the second state during the second array cycle and during a fourth array cycle that occurs directly after the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); output a first half of the second portion of the data from the plurality of registers to the data pins during the fourth array cycle and a fifth array cycle that occurs directly before the third array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); and output a second half of the second portion of the data from the plurality of registers to the data pins during fifth array cycle and while the column select signal is in the first state during the third array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command). 

With respect to Claim 10, VOLK discloses the state machine engine of claim 1, wherein the first storage buffer does not include any registers (Col 2, Lines 24-30 – memories 7 comprise DRAM thus aren’t registers).  

With respect to Claim 11, VOLK discloses the state machine engine of claim 1, comprising a second storage buffer communicatively coupled to an output of the first finite state machine lattice (Fig 1, Memory 7 and Controller 5 are coupled via Bus 9), wherein: the second storage buffer comprises a second portion of the memory cell array; the second storage buffer comprises a state vector memory buffer, a state vector immediate output buffer, a match buffer, or any combination thereof, and the first storage buffer comprises a data buffer, a process buffer, an state vector intermediate input buffer, or any combination thereof (Fig 1, Memory Devices 7 – as the claims do not further limit the types of buffer by function and what constitutes a ‘state vector memory buffer’, ‘state vector immediate output buffer’, ‘match buffer’, ‘data buffer’, or ‘process buffer’, memory devices 7 meet the broadest reasonable interpretation of the buffers). 

Claim 12, VOLK discloses the state machine engine of claim 1, wherein the bus interface comprises a double data rate interface, a peripheral component interconnect interface, a NAND interface, or a flash interface (Col 6, Lines 29-34). 

With respect to Claim 13, VOLK discloses the state machine engine of claim 1, wherein the memory device comprises dynamic random access memory, static random access memory, cross-point memory, or any combination thereof (Col 2, Lines 24-30 – memories 7 comprise DRAM).  

With respect to Claim 16, VOLK discloses the method of claim 14, comprising: instructing, using the at least one processor, a second storage buffer comprising a second portion of the memory array to store the state vector output from the finite state machine lattice (Fig 1, Memory Devices 7); and instructing, using the at least one processor, the second storage buffer to output the state vector to a data bus coupled to the state machine engine (Fig 4; Col 6, Lines 12-36 – commands may be placed on memory bus lines {‘output a second state vector’ - Step 503}), wherein outputting the state vector data to the data bus comprises: activating a first memory cell column in the second portion of the memory array included in the second storage buffer to output a first portion of the state vector from the first memory cell column during a fourth array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); activating a second memory cell column in the second portion of the memory array included in the second storage buffer to output a second portion of the state vector from the second memory cell column during a fifth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and abstaining from activation of a third memory cell column in the second portion of the memory array included in the second storage buffer to delay output of a third portion of the state vector from the third memory cell column in the (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 17, VOLK discloses the method of claim 14, wherein supplying the data received by the state machine engine to the finite state machine lattice comprises: receiving and storing the first portion of the data output from the first memory cell column in the first storage buffer in a plurality of registers while a column select signal is in a high state during the first array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); outputting a first half of the first portion of the data from the plurality of registers to data pins formed on memory device while the column select signal is in a low state during the first array cycle and while the column select signal is in the high state during the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); receiving and storing the second portion of the data output from the second memory cell column in the first storage buffer in the plurality of registers while the column select signal is in the high state during the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); outputting a second half of the first portion of the data from the plurality of registers to the data pins while the column select signal is in the low state during the second array cycle and during a fourth array cycle that occurs directly after the second array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); outputting a first half of the second portion of the data from the first storage buffer to the data pins during the fourth array cycle and a fifth array cycle that occurs directly before the third array cycle; and outputting a second half of the second portion of the data from the first storage buffer to the data pins during fifth array cycle and while the (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command).  

With respect to Claim 18, VOLK discloses the method of claim 14, wherein supplying the data received by the state machine engine to the finite state machine lattice comprises: activating the third memory cell column in the first portion of the memory array included in the first storage buffer to output the third portion of the data from the third memory cell column during the third array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); activating a fourth memory cell column in the first portion of the memory array included in the first storage buffer to output a fourth portion of the data from the fourth memory cell column during a fourth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and abstaining from activation of a fifth memory cell column in the first portion of the memory array included in the first storage buffer to delay output of a fifth portion of the data from the fifth memory cell column until a fifth array cycle that occurs at least two array cycles after the second array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 20, VOLK discloses the system of claim 19, comprising a hardware element as a portion of the first plurality of programmable elements communicatively coupled to the first storage buffer (Fig 1, Controller 5 is coupled to Memories 7 via Bus 9), wherein the hardware element is programmed with processing criteria such that the hardware element selectively activates a downstream hardware element as a second portion of the first plurality of programmable elements (Fig 4; Col 6, Lines 12-36 – commands may be placed on memory bus lines {‘activates a downstream hardware element’ - Step 503} in response to timing data counting down to zero {‘a match between the input data and processing criteria’ - Step 504}).  

With respect to Claim 22, VOLK discloses the system of claim 19, wherein, to operate the memory cells implemented in the first portion of the array as the first storage buffer, the memory controller is configured to: abstain from activation of the third column in the first portion of the array to block output of the third portion of the input data from the third column in the first portion of the array during a fourth array cycle that occurs directly after the second array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command); abstain from activation of the third column in the first portion of the array to block output of the third portion of the input data from the third column in the first portion of the array during a fifth array cycle that occurs directly after the fourth array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command); and activate the third column in the first portion of the array to output the third portion of the input data from the third column in the first portion of the array during the third array cycle that occurs directly after the fifth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).  

With respect to Claim 23, VOLK discloses the system of claim 19, comprising a hardware element as a portion of the first plurality of programmable elements and coupled between the first storage buffer and the external data bus (Fig 1, Controller 5 is coupled between Memories 7 and Bus 4), wherein: the hardware element is programmed to implement at least a portion of a finite state machine (Fig 2, Logic 31/32 may implement the state diagram of Fig 4 as a state machine; Col 6, Lines 12-36 – commands may be placed on memory bus lines {‘output a state vector’ - Step 503} in response to timing data {‘input data’ - Step 504}); and the memory controller configured to operate the memory cells implemented in a second portion of the array as a second storage buffer by instructing the array to:  40MICS:0344-12011-0611.01store the state vector output from the finite state machine in the memory cells implemented in the second portion of the array (Col 3, Lines 11-14 – data is transferred to memory in response to a column command); activate a first column in the second portion of the array to output a first portion state vector from the first column in the second portion of the array during a fourth array cycle (Col 3, Lines 11-24 – data is transferred over data lines from memory in response to a read command initiated by the column command); activate a second column in the second portion of the array to output a second portion of the state vector from the second column in the second portion of the array during a fifth array cycle directly after the fourth array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and delay activation of a third column in the second portion of the array to delay output of a third portion of the state vector from the third column in the second portion of the array until a sixth array cycle that occurs two array cycles after the fifth array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 24, VOLK discloses the system of claim 19, wherein, to operate the memory cells implemented in the first portion of the array as the first storage buffer, the memory controller configured to: activate the third column in the first portion of the array to output the third portion of the input data from the first column in the first portion of the array during the third array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); activate a fourth column in the first portion of the array to output a fourth portion of the input data from the fourth column in the first portion of the array during a fourth array cycle directly after the third array cycle (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command); and delay activation of a fifth column in the first portion of the array to delay output of a fifth portion of the input data from the fifth column in the first portion of the array until a fifth array cycle that occurs two array cycles after the second array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command).  

With respect to Claim 25, VOLK discloses the system of claim 19, wherein the memory controller configured to operate the memory cells implemented in a second portion of the array as system memory (Col 4, Lines 9-13 – memory transfers may be requested by CPU and other devices; as memory may be accessed by multiple entities comprising a ‘system’, the memory may be said to be a ‘system memory’).  

With respect to Claim 26, VOLK discloses the system of claim 19, wherein the first storage buffer does not include any registers (Col 2, Lines 24-30 – memories 7 comprise DRAM thus aren’t registers).  

With respect to Claim 27, VOLK discloses the system of claim 19, wherein: the first storage buffer comprises a word line coupled to a row of memory cells in the array of memory cells (Fig 1, Memory Devices 7; Col 2, Lines 55-62 – a row or block of memory is opened in response to a specified row number placed on command lines RQ7-5); the first column in the first portion of the array comprises a first plurality of bit lines each coupled to a column of memory cells in the first portion of the array (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); the second column in the first portion of the array comprises a second plurality of bit lines each coupled to a column of memory cells in the first portion of the array (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); and the third column in the first portion of the array comprises a third plurality of bit lines each coupled to a column of memory cells in the first portion of the array (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0).  

With respect to Claim 29, VOLK discloses the storage buffer of claim 28, comprising a fourth column, wherein: the fourth column comprises a fourth plurality of bit lines each coupled to one of a fourth plurality of memory cells in the row of memory cells (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); and the storage buffer is configured to pulse the column select signal during a fourth array cycle directly after the third array cycle to activate the fourth column such that each of the fourth 2011-0611.01plurality of memory cells outputs one bit of the data to a corresponding one of the fourth plurality of bit lines in response to receipt of the read command (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).  

With respect to Clam 30, VOLK discloses the storage buffer of claim 28, comprising a fifth column, wherein: the fifth column comprises a fifth plurality of bit lines each coupled to one of a fifth plurality of memory cells in the row of memory cells (Col 2, Lines 63-66 – a specified column or sub-block within the opened row is selected corresponding to the column number placed on command lines RQ4-0); and in response to receipt of the read command, the storage buffer is configured to: abstain from pulsing of the column select signal during a second plurality of array cycles that occur directly after the fourth array cycle (Col 4, Line 56 through Col 5, Line 6 – timing delays may be controller and executed in a variety of ways including issuance of a NOP command); and pulse the column select signal during a fifth array cycle directly after the second plurality of array cycles to activate the fifth column such that each of the fifth plurality of memory cells outputs one bit of the data to a corresponding one of the fifth plurality of bit lines (Col 3, Lines 25-27 – another transfer may be initiated by a subsequent command; Col 3, Lines 11-24 discloses transferring data in response to a column command).

Allowable Subject Matter
Claims 2, 15, and 21 are allowed over prior art.  As noted in the Office Action mailed 25 September 2020, exemplary Claim 2 (and analogously Claims 15 and 21) is further limited to the finite state machine lattice to be configured to analyze the data received by the state machine engine to facilitate detecting presence of spam, malware, or both in the data stream.   Prior art is not known to disclose or otherwise render obvious the detecting of spam/malware in conjunction with the other limitations of the claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137